DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-11 recite a “ray tracing logic for …”. The broadest reasonable interpretation of the claimed logic covers pure software, i.e., the signal per se. Therefore the claims are non-statutory. Claims 12-18 recite a “rendering unit comprising the ray tracing logic of claim 1”, which can be interpreted as nothing more than “the ray tracing logic of claim 1”. The broadest reasonable interpretation of the claimed unit covers pure software, i.e., the signal per se. Therefore the claims are non-statutory.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, and 19 of U.S. Patent No. 10,909,745 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claim recites all limitations of the corresponding instant claims, as show in the table below.
17/146226
10, 909,745 B2
1. Ray tracing logic for use in rendering an image of a 3-D scene in accordance with a 2-D rendering space which is subdivided into a plurality of 2-D tiles, the ray tracing logic comprising 













ray intersection testing logic configured to perform intersection testing on one or more rays with respect to the 3-D scene; wherein the ray tracing logic is configured to: 

associate each of the one or more rays with a 2-D tile of the 2-D rendering space in response to the ray being emitted; update an association between a ray and a tile in response to processing of the ray being complete; and 
schedule rays for processing by the ray tracing logic based on the associations between rays and tiles, wherein the associations between rays and tiles are used to determine whether processing of rays for a given tile has completed.

geometry processing logic configured to perform transformations on geometry data relating to the 3-D scene, for use in determining primitives within the 2-D rendering space; a tiling unit configured to determine associations between the primitives and the tiles of the rendering space to thereby indicate which primitives contribute to which tiles; rasterization logic configured to apply scan conversion to the primitives for determining a plurality of primitive fragments; and 

associate each of the one or more rays with a 2-D tile of the 2-D rendering space in response to the ray being emitted; update an association between a ray and a tile in response to processing of the ray being complete; and 
schedule rays for processing by the ray tracing logic based on the associations between rays and tiles, wherein the associations between rays and tiles are used to determine whether processing of rays for a given tile has completed.

1,17,19
2-3
4-5
4-10
7-13
11
14,15

1,2
13
3
14
6
16
16

Note: It is seen that, although the claim languages are different in the instant claim 1 and the conflicting claim 1, the conflicting claim 1 recites all limitations of the instant claim 1. Claims 19 and 20 are obvious variations of the claim 1. Other claims are in similar nature.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 1-2, 12, and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SMYTH (U.S. Pub. 2011/0043521 A1, already of record), and in view of Schneider (U.S.  Pub. 2011/0170756 A1).
Regarding claim 1, SMYTH teaches ray tracing logic for use in rendering an image of a 3-D scene in accordance with a 2-D rendering space which is subdivided into a plurality of 2-D tiles, the ray tracing logic comprising ray intersection testing logic configured to perform intersection testing on one or more rays with respect to the 3-D scene (paragraph [0029], ray-tracing algorithm, SIMD; Fig. 2, 222 3D scene; Figs. 1B, 6, paragraphs [0053]-[0054], “The second intra-communicator is called MPI_TILE_COMM. It contains a number of processes, each of which is responsible for rendering a rectangular sub-region of the virtual film-back representing the final rendered image, e.g., a tile. Each of the Tile Processes 620 as shown in FIG. 6 generates primary rays from the camera through each film-back location in the particular tile and into the scene. Each Tile Process 620 also manages the final results (in terms of color and opacity) returned by the renderer after processing each ray.” “Each of the Grid Processes 630 as shown in FIG. 6 contains bounding volume information for each piece of geometry/object that is within or intersects the voxel. As Tile Processes 620 project rays from the camera into the scene, the rays are broadcast 
                 associate each of the one or more rays with a 2-D tile of the 2-D rendering space in response to the ray being emitted (paragraphs [0053]-[0054], “The second intra-communicator is called MPI_TILE_COMM. It contains a number of processes, each of which is responsible for rendering a rectangular sub-region of the virtual film-back representing the final rendered image, e.g., a tile. Each of the Tile Processes 620 as shown in FIG. 6 generates primary rays from the camera through each film-back location in the particular tile and into the scene.”).
SMYTH does not explicitly teach to: update an association between a ray and a tile in response to processing of the ray being complete; and schedule rays for processing by the ray tracing logic based on the associations between rays and tiles, wherein the associations between rays and tiles are used to determine whether processing of rays for a given tile has completed.
Schneider, in the same field of endeavor, teaches to: update an association between a ray and a tile in response to processing of the ray being complete; and schedule rays for processing by the ray tracing logic based on the associations between rays and tiles, wherein the associations between rays and tiles are used to determine whether processing of rays for a given tile has completed (paragraphs [0236]-[0241], “for each ray within the tile, calculate the start and end indices that define the region that lies within the volume V, clip away those parts that are described by geometric objects as clip-planes and crop-boxes. This step updates the start and end indices for each ray.  in case of VRT rendering, clip also away those parts where the alpha value is zero since Front--Sub(B,R) we can do the sampling as well as the remaining volume rendering calculations in a SIMD manner (if LUT fetches occur during rendering, this requires a gather operation). when updating the tile image data, store the result in a swizzled form. In the case of using PFront--Sub(B,R) this can be done very efficiently since the 2R values can always be stored in a linear way without having to use a general scatter mechanism.  when the rendering is completed, copy the swizzled tile data into the final result image. Here the swizzled image data is brought into its unswizzled form again. Since the handling for one tile is independent of the other tiles, the tile computations can directly be done multithreaded.”). As SMYTH and Schneider are combined, one would obtain the claimed features.  It is seen that the hardware components in SMYTH and Schneider are compatible, i.e., both comprising processing units with SIMD. The implementation of the combination may be done by combining/modifying the software components. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the logics as shown in SMYTH and Schneider to obtain the claimed limitations.
Regarding claim 2, the combination of SMYTH and Schneider suggests further comprising ray shading logic configured to execute code modules in response to results of the intersection testing (See the pseudo code in SMYTH: paragraph [0009]).
Regarding claim 12, the combination of SMYTH and Schneider suggests a rendering unit comprising the ray tracing logic of claim 1 (SMYTH: Fig. 7, 700).
Regarding claim 19, SMYTH teaches a method performed by a processing unit for use in rendering an image of a 3-D scene in accordance with a 2-D rendering space which is subdivided into a plurality of 2-D tiles (paragraph [0029], ray-tracing algorithm, SIMD; Fig. 2, 222 3D scene; Figs. 1B, 6, paragraphs [0053]-[0054], “The second intra-communicator is called MPI_TILE_COMM. It contains a number of processes, each of which is responsible for rendering a rectangular sub-region of the virtual film-back representing the final rendered image, e.g., a tile. Each of the Tile Processes 620 as shown in FIG. 6 generates primary rays from the camera through each film-back location in the particular tile and into the scene. Each Tile Process 620 also manages the final results (in terms of color and opacity) returned by the renderer after processing each ray.”), the method comprising: 
             performing intersection testing on one or more rays with respect to the 3-D scene (paragraphs [0009], [0053]-[0054], “Each of the Grid Processes 630 as shown in FIG. 6 contains bounding volume information for each piece of geometry/object that is within or intersects the voxel. As Tile Processes 620 project rays from the camera into the scene, the rays are broadcast to MPI_GRID_COMM using the appropriate inter-communicator.”);  
             associating each of the one or more rays with a 2-D tile of the 2-D rendering space in response to the ray being emitted (paragraphs [0053]-[0054], “The second intra-communicator is called MPI_TILE_COMM. It contains a number of processes, each of which is responsible for rendering a rectangular sub-region of the virtual film-
SMYTH does not explicitly teach updating an association between a ray and a tile in response to processing of the ray being complete; scheduling rays for processing based on the associations between rays and tiles; and using the associations between rays and tiles to determine whether processing of rays for a given tile has completed.
Schneider, in the same field of endeavor, teaches updating an association between a ray and a tile in response to processing of the ray being complete; scheduling rays for processing based on the associations between rays and tiles; and using the associations between rays and tiles to determine whether processing of rays for a given tile has completed (paragraphs [0236]-[0241], “ for each ray within the tile, calculate the start and end indices that define the region that lies within the volume V, clip away those parts that are described by geometric objects as clip-planes and crop-boxes. This step updates the start and end indices for each ray.  in case of VRT rendering, clip also away those parts where the alpha value is zero since they do not contribute to the result image. This step updates the start and end indices for each ray.  determine those blocks B(k) within the tile that contain indices described by the start and end indices of the rays within the tile.” Paragraphs [[0243]-[0246], “use the calculated samples as required for volume rendering. In the case of using PFront--Sub(B,R) we can do the sampling as well as the remaining volume rendering calculations in a SIMD manner (if LUT fetches occur during rendering, this requires a gather operation). when updating the tile image data, store the result in a swizzled form. In the case of Front--Sub(B,R) this can be done very efficiently since the 2R values can always be stored in a linear way without having to use a general scatter mechanism.  when the rendering is completed, copy the swizzled tile data into the final result image. Here the swizzled image data is brought into its unswizzled form again. Since the handling for one tile is independent of the other tiles, the tile computations can directly be done multithreaded.”). As SMYTH and Schneider are combined, one would obtain the claimed features.  It is seen that the hardware components in SMYTH and Schneider are compatible, i.e., both comprising processing units with SIMD. The implementation of the combination may be done by combining/modifying the software components. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the logics as shown in SMYTH and Schneider to obtain the claimed limitations.
Regarding claim 20, the combination of SMYTH and Schneider suggests a non-transitory computer readable storage medium having stored thereon computer readable code in a hardware description language that, when processed, enables fabrication of an apparatus for performing rendering, wherein the apparatus comprises: ray tracing logic for use in rendering an image of a 3-D scene in accordance with a 2-D rendering space which is subdivided into a plurality of 2-D tiles, the ray tracing logic comprising ray intersection testing logic configured to perform intersection testing on one or more rays with respect to the 3-D scene; wherein the ray tracing logic is configured to: associate each of the one or more rays with a 2-D tile of the 2-D rendering space in response to the ray being emitted; update an association between a ray and a tile in .
Claims 3-9, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SMYTH, and in view of Schneider, as applied to claims 1, 2, and 12 above, and further in view of Peterson et al (U.S. Pub. 2009/0322752 A1, already of reocrd).
Regarding claim 3, the combination of SMYTH and Schneider remains as applied to claim 2 above. However, the combination does not explicitly show wherein the ray tracing logic is configured to schedule, based on status of which rays will contribute to which tiles, one or both of: (i) rays for intersection testing by the ray intersection logic, and (ii) execution of code modules for rays by the ray shading logic.
Peterson et al, also in the same field of endeavor, teaches wherein the ray tracing logic is configured to schedule, based on status of which rays will contribute to which tiles, one or both of: (i) rays for intersection testing by the ray intersection logic, and (ii) execution of code modules for rays by the ray shading logic (paragraphs [0116]-[0117], “FIG. 15 depicts further examples of how ray collections can be grouped based on object intersection information, or at a more granular level based on portions of shader code being executed. FIG. 15 depicts intersection processing resources 202 that can comprise a plurality of execution cores (threads) 1510a-1510n, an intersection shading scheduler 1507, and a cache hierarchy 1515 that can comprise a plurality of 
Regarding claim 4, the combination of SMYTH, Schneider, and Peterson et al suggests the ray tracing logic of claim 1, further comprising an acceleration structure builder configured to: receive the geometry data relating to the 3-D scene; and use the received geometry data to form an acceleration structure for use in intersection testing, wherein the ray intersection testing logic is configured to traverse the one or more rays through the acceleration structure (Peterson et al: Fig. 12, paragraphs [0099]-[0100], bounding primitives and acceleration structure). Similar rationale of the combination as in claim 3 above may be applied to this claim and claims 5-9, and 13 below.
Regarding claim 5, the combination of SMYTH, Schneider, and Peterson et al suggests the ray tracing logic of claim 4, wherein the ray tracing logic is further configured to: track numbers of rays that are associated with acceleration structure elements; and identify acceleration structure elements which are within a volume of the 3-D scene defined by a projection of a 2-D tile into the 3-D scene (Peterson et al: paragraphs [0014], [0065], “Such example methods may comprise identifying a respective closest intersection by traversal of an acceleration structure that sub-divides 
Regarding claim 6, the combination of SMYTH, Schneider, and Peterson et al suggests the ray tracing logic of claim 5, wherein the ray tracing logic is further configured to use the tracked number of rays and the identification of the acceleration structure elements to prioritize intersection testing and/or shading of rays for processing by the ray tracing logic (Peterson et al: paragraph [0117], “Scheduler 1507 can create points of aggregation at which rays can be collected to defer their shading in favor of shading collections of other rays. Collection point 1522 depicts a logical view that shading scheduler 1507 can aggregate rays to await execution of the two depicted shader instances 1520a and 1520b (depicts an entrance point of such shader code).”).
Regarding claim 7, the combination of SMYTH, Schneider, and Peterson et al suggests the ray tracing logic of claim 1, wherein the ray intersection testing logic is configured to perform intersection testing on collections of rays concurrently, wherein a collection of rays has information to identify tiles which are associated with rays in the collection of rays (Peterson et al: paragraph [0137], “The deferral of some collections in favor of other collections provides for further collections to be traversed to join collections in the acceleration structure that have less full collections, such that, in general, data elements from fuller collections can be tested concurrently.” Paragraph 
Regarding claim 8, the combination of SMYTH, Schneider, and Peterson et al suggests the ray tracing logic of claim 7, wherein the ray tracing logic is configured to prioritize collections of rays that have rays associated with particular tiles (Peterson et al: paragraph [0137], “The deferral of some collections in favor of other collections provides for further collections to be traversed to join collections in the acceleration structure that have less full collections, such that, in general, data elements from fuller collections can be tested concurrently.”). 
Regarding claim 9, the combination of SMYTH, Schneider, and Peterson et al suggests the ray tracing logic of claim 8, wherein the ray tracing logic is configured to prioritize collections of rays that include rays associated with tiles that otherwise have completed processing (Peterson et al: paragraph [0102], “Thus, by selecting for test collections closer to completion, the intersection testing unit can control a degree of fan out during traversal of the tree, and encourage completion and freeing of collection space in memory.”). 
Regarding claim 13, the combination of SMYTH, Schneider, and Peterson et al suggests the rendering unit of claim 12, further comprising: a cache configured to store rendering outputs for tiles of the rendering space; and a cache controller configured to control the cache based on status of processing of rays associated with tiles (Peterson et al: paragraphs [0052], [0056], “Collection buffer 361 maintains ray references associated with GAD elements. Collection management 303 maintains those collections based on intersection information from test cells. Collection management 303 also can .
Claims 10-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SMYTH, and in view of Schneider, as applied to claim 1 above, and further in view of Papageorgiou (U.S. 7,333,107 B2, already of record).
Regarding claim 10, the combination of SMYTH and Schneider remains as applied to claim 1 above. However, the combination does not explicitly show wherein for each tile of the rendering space a count of rays that are associated with that tile is stored. 
Papageorgiou, also in the same field of endeavor, teaches wherein for each tile of the rendering space a count of rays that are associated with that tile is stored (column 3, lines 2-3, “Rays cast through pixels D and E hit a relatively thin section of tissue.” column 6, lines 36-57, “The arrangement is such that the number of rays per tile matches the constraints imposed by the SIMD architecture of the GPU (in this example 24 rays per tile) and so that the variation in number of depth samples needed to process each ray in the tile is minimised.” “c. A hybrid approach that attempts to assign rays of similar number of required depth samples per tile, but also attempts to preserve spatial proximity between rays in the tile if possible.” Storing data is inherent.). The combination of SMYTH, Schneider, and Papageorgiou would yield the claimed feature. The hardware and software of SMYTH, Schneider, and Papageorgiou are similar and compatible. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to 
Regarding claim 11, the combination of SMYTH, Schneider, and Papageorgiou suggests the ray tracing logic of claim 10, wherein the count of rays is increased when a ray associated with the tile is emitted, and wherein the count of rays is decreased when a ray associated with the tile has undergone intersection testing (Note: the examiner could not find the explicit support of the claim feature from the specification. However, the claimed feature is considered to be inherently supported since the count of rays would be increased whenever new rays being emitted, and the count of rays would be decreased whenever the rays being disposed/used. SMYTH discloses generating a ray associated with the tile, see paragraph [0053], which inherently discloses the claimed feature. SMYTH discloses a ray associated with the tile undergoing intersection testing, see paragraph [0054]-[0055], which inherently discloses the claimed feature.).
Claims 14-15, and 17-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SMYTH, and in view of Schneider, as applied to claim 12 above, and further in view of HEMPEL et al (U.S. Pub. 2008/0211804 A1, already of record).
Regarding claim 14, the combination of SMYTH and Schneider remains as applied to claim 12 above. However, the combination does not explicitly show further comprising fragment shading logic configured to execute code modules for the determined primitive fragments, wherein at least one of the code modules defines ray data for one or more rays to be emitted into the scene, wherein the fragment shading logic is configured to execute code modules at the same time as the ray intersection testing logic performing intersection testing.
HEMPEL et al, also in the same field of endeavor, teaches comprising fragment shading logic configured to execute code modules for the determined primitive fragments, wherein at least one of the code modules defines ray data for one or more rays to be emitted into the scene, wherein the fragment shading logic is configured to execute code modules at the same time as the ray intersection testing logic performing intersection testing (paragraph [0012], “a method of hybrid rasterization and raytracing with consistent programmable shading”; paragraph [0031], “In one embodiment, to cast rays from rasterized surfaces, the world-space position of polygons being rasterized are interpolated from vertex attributes, and if these polygons are reflective or refractive, a per-fragment shader is invoked that implements a ray tracing algorithm for secondary rays instead of the normal surface shader.” paragraphs [0010], [0014], [0018], [0034], raytracing, finding intersection of a ray with the polygons in the scene, etc.). The combination of Hempel et al with SMYTH and Schneider would yield the claimed feature. The hardware and software of Hempel et al, SMYTH, and Schneider are similar and compatible. The implementation of the combination may be done by combining /modifying the software components. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the units as shown in SMYTH, Schneider, and Hempel et al to obtain the claimed features.
Regarding claim 15, the combination of SMYTH, Schneider, and Hempel et al would  suggest the rendering unit of claim 12, further comprising geometry processing logic configured to perform transformations on geometry data relating to the 3-D scene, 
Regarding claim 17, the combination of SMYTH, Schneider, and Hempel et al would  suggest the rendering unit of claim 15, further comprising a tiling unit configured to determine associations between the primitives and the tiles of the rendering space to thereby indicate which primitives contribute to which tiles (Hempel et al : paragraphs [0003]-[0004], [0011]-[0014], rasterization shader, pixels, fragments).
Regarding claim 18, the combination of SMYTH, Schneider, and Hempel et al would  suggest the rendering unit of claim 17, further comprising rasterization logic configured to apply scan conversion to the primitives for determining a plurality of primitive fragments, wherein the rasterization logic and the ray tracing logic are configured to operate concurrently (Hempel et al: paragraphs [0011]-[0013], “A hybrid method that uses mainly rasterization but invokes raytracing when necessary would address the needs of many practical applications.”).
Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SMYTH, and in view of Schneider and Hempel et al, as applied to claim 15 above, and further in view of DAMMERTZ et al (U.S. Pub. 2010/0053162 A1, already of record).
Regarding claim 16, the combination of SMYTH, Schneider, and Hempel et al remains as applied to claim 15 above. However, the combination does not explicitly show wherein some of the geometry data is tessellated geometry data and the geometry processing logic is configured to perform tessellation on the input geometry data for use in determining the primitives within the 2-D rendering space.
DAMMERTZ et al, also in the same field of endeavor, teaches wherein some of the geometry data is tessellated geometry data and the geometry processing logic is configured to perform tessellation on the input geometry data for use in determining the primitives within the 2-D rendering space (paragraph [0165], “Some of these rays are obstructed by an occluding object 164, comprising a plurality of tessellated triangle primitives. Occlusions 165 occur at the intersections of rays 162 with a visible surface of object 164.” [0282], “Module 1001: Module to subdivide (e.g., tessellate) geometry or bounding boxes in a numerically robust way.” [0283], “Module 1002: Module to build "classic" acceleration data structure for ray tracing from previous module 1001.”). The combination of SMYTH, Schneider, and Hempel et al, and DAMMERTZ et al would yield the claimed feature. The hardware and software of SMYTH, Hempel et al, and DAMMERTZ et al are similar and compatible. The rationale of the combination may be combining prior art elements according to known methods to yield predictable results, see MPEP 2143. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the units and methods as shown in SMYTH, Schneider, and Hempel et al, and DAMMERTZ et al to obtain the claimed invention.
Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIZE MA whose telephone number is (571)270-3709.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.